The assistant attorney-general has made a motion suggesting a diminution of the record in this case in the following respects:
The transcript of the record as originally made up and filed in this Court did not contain the motion for a new trial made in the court below on behalf of the plaintiffs in error as having been spread upon the minutes of the court nor included in the bill of exceptions. In fact, such was not done but the motion for a new trial was merely filed in the lower court.
It seems that after the transcript had been made up and filed in this Court, the clerk of the lower court without authority inserted in the transcript which had been filed in this Court a copy of the motion for a new trial as a part of the bill of exceptions. In support of the motion, the State filed the affidavit of the clerk of the lower court.
This being the case, there is nothing capable of review at the hands of this Court. Chattanooga Iron  Coal Co. v. Hanssard,143 Tenn. 553, 226 S.W. 1045; Bailey v. American GlanzstoffCorp., 163 Tenn. 206, 42 S.W.2d 347.
The motion suggesting a diminution of the record is sustained and the judgment of the lower court is affirmed. *Page 54